*435Judgment, Supreme Court, New York County (Bernard J. Fried, J.), rendered April 3, 2003, convicting defendant, after a jury trial, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of TVs years, unanimously affirmed.
The court properly precluded defendant from establishing that, in response to a pedigree question during arrest processing, he stated that he was left-handed. This constituted hearsay, offered for its truth, and there was no applicable hearsay exception (see People v Reynoso, 73 NY2d 816, 819 [1988]). To the extent that defendant is raising a constitutional claim, such claim is unpreserved and without merit. While defendant claims that his alleged left-handedness was material to his defense, there was nothing to prevent him from offering competent evidence on that subject. Concur—Tom, J.P., Andrias, Saxe, Marlow and Nardelli, JJ.